IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                                     Fifth Circuit
                                                                   F I L E D
                                No. 06-51671
                              Summary Calendar                    September 26, 2007

                                                                Charles R. Fulbruge III
                                                                        Clerk
UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

HECTOR RICARDO ESCOBEDO, also known as Ricardo Escobedo

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:06-CR-180-ALL


Before HIGGINBOTHAM, STEWART, and OWEN, Circuit Judges.
PER CURIAM:*
      Hector Ricardo Escobedo appeals the 18-month prison term imposed
following his conviction of one charge of illegal reentry into the United States.
Escobedo argues that his sentence is unreasonable under United States v.
Booker, 543 U.S. 220 (2005), because the district court improperly weighted
certain sentencing factors and failed to give an adequate explanation for its
choice of sentence. He also challenges this court’s application of a rebuttable



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 06-51671

presumption of reasonableness to a sentence, such as his, that falls within the
defendant’s guidelines range.
      These arguments lack merit. The record shows that the district court gave
adequate, proper reasons for its choice of a sentence within the pertinent
guidelines range. See United States v. Nikonova, 480 F.3d 371, 376 (5th Cir.
2007), petition for cert. filed (May 21, 2007) (06-11834); United States v. Mares,
402 F.3d 511, 518-19 (5th Cir.), cert. denied, 546 U.S. 828 (2005). Escobedo’s
challenge to the presumption of reasonableness is unavailing. See Rita v. United
States, 127 S. Ct. 2456, 2462 (2007); United States v. Alonzo, 435 F.3d 551, 554
(5th Cir. 2006).
      Escobedo has shown no error in the judgment of the district court.
Consequently, the Government’s motion for summary affirmance is GRANTED,
the Government’s motion for an extension of time to file a brief is DENIED, and
the judgment of the district court is AFFIRMED.




                                        2